ACCEPTED
                                                                                                04-15-00340-CV
                                                                                    FOURTH COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
                                                                                           7/6/2015 12:00:00 AM
                                                                                                 KEITH HOTTLE
                                                                                                         CLERK

From,
                                                                            th
Hari Prasad Kalakonda                                          Date: July 5FILED
                                                                              , 2015
                                                                                 IN
Latha Kalakonda                                                       4th COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
5002, Newcastle Ln,
                                                                      7/5/2015 5:03:55 PM
San Antonio, Texas – 78249
                                                                        KEITH E. HOTTLE
Tel: 210 687 4988                                                             Clerk
email: smfoodmart@yahoo.com

To
Mr. Keith E. Hottle
Clerk of Fourth Court of Appeals
Cadena-Reeves Justice Center
300, Dolorosa, Ste. 3200
San Antonio, TX - 78205

              Ref: 1. Cause No: 2015CI01910, Aspri Investments, LLC v. Shubha, LLC et
      th
al., 37 District Court, Bexar County Texas.


Dear Mr. Hottle,
              Please find enclosed Second Amended Notice of appeal correcting the type
of appeal to interlocutory appeal. A copy of this letter is served on all the parties as per
Tex.R.App.P.25.1 (e) on the same day that this letter is served to the addressee.


                                                        Sincerely,
                                                        /s/ Hari Prasad Kalakonda
                                                       /s/ Latha Kalakonda
                                                        Hari Prasad Kalakonda
                                                        Latha Kalakonda
Encl: Notice of Appeal
Cc: Mr. Eric Lipper, via EService
      Mr. Frederick Fuhr, via EService
                            CAUSE NO. 2015CI01910


ASPRI INVESTMENTS, LLC                   §             IN THE DISTRICT COURT
Plaintiff,                               §
                                         §
V.                                       §           BEXAR COUNTY, T E X A S
                                         §
SHUBHA, LLC,                             §
HARI PRASAD KALAKONDA AND                §                 37th DISTRICT COURT
LATHA KALAKONDA                          §
Defendants.                              §




        SECOND AMENDED NOTICE OF APPEAL (INTERLOCUTORY)


       Pursuant to Texas Rules of Appellate Procedure 25.1(a), Defendants Hari
Prasad Kalakonda and Latha Kalakonda gives notice of interlocutory appeal from
the order signed on April 13th, 2015, by the Honorable Judge Karen H. Pozza, in
Cause No. 2015CI01910, Aspri Investments, LLC v. Shubha, LLC et al., in the 37th
Judicial District Court, Bexar County, Texas, to the Fourth Court of Appeals in
San Antonio, Texas. The appeal is interlocutory and hence accelerated. The
appeal is not parental termination or child protection case Tex.R.App.P.25.1 (d)
(6).


                                             Respectfully Submitted
                                             /s/ Hari Prasad Kalakonda
                                             /s/ Latha Kalakonda
                                             Hari Prasad Kalakonda
                                             Latha Kalakonda
                                             5002, Newcastle Ln,
                                             San Antonio, Texas – 78249
                                             Tel: 210 687 4988
                                             email: smfoodmart@yahoo.com